                                    Case 4:19-cv-07762-HSG Document 16 Filed 01/21/20 Page 1 of 3


                             1   DAVIS WRIGHT TREMAINE LLP
                                 Martin L. Fineman (SBN 104413)
                             2
                                 505 Montgomery Street, Suite 800
                             3   San Francisco, CA 94111-6533
                                 Tel: 415-276-6500
                             4   Fax: 415-276-6599
                                 martinfineman@dwt.com
                             5

                             6   Attorneys for Defendants
                                 APPTIO, INC. and CLOUDABILITY, INC.
                             7

                             8                                 UNITED STATES DISTRICT COURT

                             9                               NORTHERN DISTRICT OF CALIFORNIA

                            10                                         OAKLAND DIVISION

                            11
DAVIS WRIGHT TREMAINE LLP




                                 EDWARD MILLER,                                         Case No. 4:19-cv-07762-HSG
                            12
                                                Plaintiff,
                            13                                                          Judge: Hon. Haywood S. Gilliam, Jr.
                                        v.
                            14                                                          SECOND STIPULATION EXTENDING
                                 APPTIO, INC. and CLOUDABILITY, INC.                    TIME TO RESPOND TO COMPLAINT
                            15
                                 and
                            16
                                 DOES 1 through 5,
                            17
                                                Defendants.
                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
                                 SECOND STIPULATION EXTENDING TIME TO RESPOND
                                 TO COMPLAINT – Miller v. Apptio, Inc., Case No. 4:19-cv-07762-HSG
                                 4818-0305-8866v.1 0114955-000001
                                    Case 4:19-cv-07762-HSG Document 16 Filed 01/21/20 Page 2 of 3


                             1            The parties stipulate pursuant to N.D. Cal. L.R. 6-1(a) that Defendants Apptio, Inc. and
                             2   Cloudability, Inc. shall have until January 29, 2020 to respond to the Complaint herein. This is
                             3   the second extension of this deadline and will not alter any event or deadline already fixed by the
                             4   Court.
                             5            IT IS SO STIPULATED.
                             6
                                 Dated: January 21, 2020                             By:/s/ Daniel Remer
                             7                                                               Daniel Remer (SBN 83702)
                             8                                                               Howard Smukler (SBN 135957)

                             9                                                       Attorneys for Plaintiff Edward Miller

                            10
                                 Dated: January 21, 2020                             DAVIS WRIGHT TREMAINE LLP
                            11
DAVIS WRIGHT TREMAINE LLP




                            12                                                       By:/s/ Martin L. Fineman
                                                                                            Martin L. Fineman
                            13
                                                                                     Attorneys for Defendants Apptio, Inc. and
                            14                                                       Cloudability, Inc.
                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
                                                                                    1
                                 SECOND STIPULATION EXTENDING TIME TO RESPOND
                                 TO COMPLAINT – Miller v. Apptio, Inc., Case No. 4:19-cv-07762-HSG
                                 4818-0305-8866v.1 0114955-000001
                                    Case 4:19-cv-07762-HSG Document 16 Filed 01/21/20 Page 3 of 3


                             1                                       ATTESTATION OF FILER
                             2          The undersigned hereby attests that concurrence in the filing of the attached document
                             3   has been obtained from each of the other signatories.
                             4          Dated this 21st day of January, 2020.
                             5
                                                                                /s/ Martin L. Fineman
                             6                                                         Martin L. Fineman
                             7

                             8

                             9

                            10

                            11
DAVIS WRIGHT TREMAINE LLP




                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
                                                                                    2
                                 SECOND STIPULATION EXTENDING TIME TO RESPOND
                                 TO COMPLAINT - Miller v. Apptio, Inc., Case No. 4:19-cv-07762-HSG
                                 4818-0305-8866v.1 0114955-000001
